Maxwell, J.,
dissenting.
I am unable to concur in the opinion of the majority of the court, and as in my view a judge dissenting should give the reasons therefor, I will briefly state why I cannot acquiesce in the decision.
It will be seen from the statement of facts in the opinion of Chief Justice Beese that the proposition of Thompson to Adams was that the purchaser should assume the McShane mortgage — not $300 of that mortgage — and should pay him (Thompson) $200 cash, and $500 in one year. Mr. Adams in a general way said that he accepted these terms, buthe has never yet offered to comply therewith. We find him sending a mortgage for $485 due in one year, without interest. When this was refused he sent a mortgage for $485, which was to draw interest, and an independent unsecured note for $15. If it was necessary to secure the note for $485, it would seem to be equally, so to secure the $15. In any event it was not a compliance with the proposition and this court cannot say that it is, because it is not so .in fact. Suppose Mr. Adams had sent a* note for $499, would any court say the remainder was but a trifle, and that is a substantial compliance with the contract? There may be cases where equities have at*70tached in which the failure to tender a small sum like one dollar, or even fifteen dollars, would not defeat the plaintiff’s rights, but the facts must be different from those in the case at bar. Here the plaintiff stands upon the naked contract and claims that he has fully tendered performance of the conditions. The record shows conclusively that he has not and that he is not-entitled to recover.